                      2:20-mj-07089-EIL # 1               Page 1 of 13                                                     E-FILED
$2 5HY &ULPLQDO&RPSODLQW                                                          Friday, 19 June, 2020 01:11:29 PM
                                                                                                      Clerk, U.S. District Court, ILCD
                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                IRUWKH
                                                     Central District of Illinois
                                                  BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                  8QLWHG6WDWHVRI$PHULFD
                             Y
                 ':$<1(/:+,7(
                                                                          &DVH1R
                                                                                     0-BBBBBBBB
                                                                                            089



                            Defendant(s)


                                                 &5,0,1$/&203/$,17
          ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
     2QRUDERXWWKHGDWH V RI                       LQWKHFRXQW\RI                    &KDPSDLJQ    LQWKH
      &HQWUDO           'LVWULFWRI            ,OOLQRLV        WKHGHIHQGDQW V YLRODWHG

                Code Section                                                 Offense Description
86&$ D  DQG E                    7UDIILFNLQJ&KLOG3RUQRJUDSK\
86&$ D  DQG E                    'LVWULEXWLRQRI&KLOG3RUQRJUDSK\
86&$ D  % DQG E                 3RVVHVVLRQRI&KLOG3RUQRJUDSK\




          7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
6HH DWWDFKHG DIILGDYLW RI ,QYHVWLJDWRU 'ZD\QH 5RHOIV




          ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
          u

                                                                                     s/ Dwayne Roelfs

                                                                                              Complainant’s signature

                                                                                     ,QYHVWLJDWRU 'ZD\QH 5RHOIV &&62
                                                                                               Printed name and title

$WWHVWHGWRE\WKHDIILDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
E\HOHFWURQLFPDLODQGWHOHSKRQH
                                                                                      s/ Jonathan E. Hawley
'DWH             
                                                                                                 Judge’s signature

&LW\DQGVWDWH                            3HRULD,/                               -RQDWKDQ(+DZOH\0DJLVWUDWH-XGJH
                                                                                               Printed name and title
     2:20-mj-07089-EIL # 1      Page 2 of 13



                                  AFFIDAVIT

      I, Dwayne Roelfs, being duly sworn, depose and state:

   1. I am a Deputy Sheriff, with the Champaign County Sheriff’s Office,

assigned to the Criminal Investigations Division. I have been employed as an

Investigator at the Champaign County Sheriff’s Office for over twenty–five years.

As part of my daily duties as an Investigator, I investigate criminal violations

relating to child exploitation and child pornography including violations

pertaining to the illegal production, distribution, receipt and possession of child

pornography, in violation of state and federal laws, 18 U.S.C. §§ 2251, 2252(a) and

2252A. I have received training in the area of child pornography and child

exploitation and have had the opportunity to observe and review numerous

examples of child pornography (as defined in 18 U.S.C. § 2256) in all forms of

media including computer media. I have also participated in the execution of

numerous search warrants, many of which involved child exploitation and/or

child pornography offenses.

   2. This Affidavit is made in support of a criminal complaint charging

DWAYNE WHITE, a 55 year old white male born in January 1965, with violations

of Title 18, United States Code, Sections 2252, and 2252A. As will be shown below,

there is probable cause to believe that WHITE has possessed and distributed

visual depictions of minors engaged in sexually explicit conduct (as defined in 18

U.S.C. § 2256) (“child pornography”) in violation of Title 18, United States Code,

Sections 2252 and 2252A.

                                         1
     2:20-mj-07089-EIL # 1       Page 3 of 13



   3. I am familiar with the information contained in this Affidavit based upon

the investigation I have personally conducted and based on my conversations with

other law enforcement officers involved in this investigation.

   4. Because this Affidavit is being submitted for the limited purpose of

securing a criminal complaint, I have not included each fact known to me

concerning this investigation. I have set forth only those facts that I believe are

necessary to establish probable cause to believe that WHITE committed violations

of 18 U.S.C. §§ 2252 and 2252A within the Central District of Illinois. Where

statements of others are set forth in this Affidavit, they are set forth in substance

and in part.

                            STATUTORY AUTHORITY

   5. As noted above, this investigation concerns alleged violations of the

following:

       a.      Title 18, United States Code, Sections 2252(a)(1) and (b)(1) prohibit
               any person from knowingly transporting or shipping, or attempting
               or conspiring to transport or ship, any visual depiction using any
               means or facility of interstate or foreign commerce, or in or affecting
               interstate or foreign commerce, by any means, including by
               computer or mail, if the production of such visual depiction involved
               the use of a minor engaging in sexually explicit conduct and such
               visual depiction is of such conduct.

       b.      Title 18, United States Code, Sections 2252(a)(2) and (b)(1) prohibit
               any person from knowingly receiving or distributing, or attempting
               or conspiring to receive or distribute, any visual depiction using any
               means or facility of interstate or foreign commerce, or that has been
               mailed or shipped or transported in or affecting interstate or foreign
               commerce, or which contains materials which have been mailed or

                                          2
2:20-mj-07089-EIL # 1    Page 4 of 13



       so shipped or transported, by any means including by computer, or
       knowingly reproducing any visual depiction for distribution using
       any means or facility of interstate or foreign commerce, or in or
       affecting interstate or foreign commerce or through the mails, if the
       production of such visual depiction involved the use of a minor
       engaging in sexually explicit conduct and such visual depiction is of
       such conduct.

 c.    Title 18, United States Code, Sections 2252(a)(4)(B) and (b)(2)
       prohibit any person from knowingly possessing or accessing with
       the intent to view, or attempting or conspiring to possess or access
       with the intent to view, 1 or more books, magazines, periodicals,
       films, video tapes, or other matter which contain any visual
       depiction that has been mailed, or has been shipped or transported
       using any means or facility of interstate or foreign commerce or in or
       affecting interstate or foreign commerce, or which was produced
       using materials which have been mailed or so shipped or
       transported, by any means including by computer, if the production
       of such visual depiction involved the use of a minor engaging in
       sexually explicit conduct and such visual depiction is of such
       conduct.

 d.    Title 18, United States Code, Sections 2252A(a)(1) and (b)(1) prohibit
       a person from knowingly mailing, or transporting or shipping using
       any means or facility of interstate or foreign commerce or in or
       affecting interstate or foreign commerce by any means, including by
       computer, any child pornography, as defined in 18 U.S.C. § 2256(8),
       or attempting or conspiring to do so.

 e.    Title 18, United States Code, Sections 2252A(a)(2)(A) and (b)(1)
       prohibit a person from knowingly receiving or distributing, or
       attempting or conspiring to receive or distribute, any child
       pornography or any material that contains child pornography, as
       defined in 18 U.S.C. § 2256(8), that has been mailed, or using any
       means or facility of interstate or foreign commerce shipped or
       transported in or affecting interstate or foreign commerce by any
       means, including by computer.


                                  3
      2:20-mj-07089-EIL # 1        Page 5 of 13




        f.     Title 18, United States Code, Sections 2252A(a)(5)(B) and (b)(2)
               prohibit a person from knowingly possessing or knowingly
               accessing with intent to view, or attempting or conspiring to do so,
               any material that contains an image of child pornography, as defined
               in 18 U.S.C. § 2256(8), that has been mailed, or shipped or
               transported using any means or facility of interstate or foreign
               commerce or in or affecting interstate or foreign commerce, by any
               means, including by computer, or that was produced using materials
               that have been mailed or shipped or transported in or affecting
               interstate or foreign commerce by any means, including by
               computer.


                             DETAILS OF INVESTIGATION

    6. On April 24, 2020, Investigator Roelfs received a CyberTip referral regarding the

possession and distribution of child pornography. CyberTips are routinely distributed

from the Illinois Attorney General’s Office, Internet Crimes Against Children (ICAC)

division. This CyberTipline report originated from the National Center for Missing and

Exploited Children (NCMEC).                Inc. self-reported to NCMEC that one of their

users “                   ” had violated terms of service and was possessing content

believed to be      movies    of   child pornography.                 reported    that   the

“                   ” account, shared one digital movie file that depicted a pubescent aged

minor engaged in a “Sex Act.” Additionally,              reported that the suspect account

also distributed a digital image file with that file consisting of child pornography and the

child in the image being described as “Lascivious Exhibition.”             reported that an

individual accessed the suspect             account, and sent the two child pornography

files to a          user listed with the profile name, “               .” The suspect user

“                   ,” sent the child pornography movie file on April 2, 2020 at 23:27:03


                                             4
         2:20-mj-07089-EIL # 1     Page 6 of 13



(UTC), and then sent the image of child pornography immediately thereafter, at 23:27:26

(UTC). It should be noted that “                    ” sent the files to the recipient user

“               ” after “           ” asked, “No. I need kids videos,” “I have many adult

vids,” and “Would you send me some kids videos.” The sender and receiver were

communicating with each other in the                             platform and the child

pornography was uploaded and distributed in the                   platform. The two file

names are listed below:

          a.    Auq7lx0yx7kkgk8g88093478_2835288339894183_6647533434120364
                111_n.mp4

          b.    7caaa0i3pi4ggogk91409216_2615117455439117_375795238233649971
                2_n.jpg

    7. I viewed the suspected child pornography files, movie file and image file,

that were submitted to NCMEC for the suspect                    user and based on my

training and experience, believe the files contain child pornography, as that term

is defined by federal law.

    8.    The movie file clip was ten seconds in length and contains audio but no

discernable words or speaking can be heard. A description of the movie file and

image file are listed below:


          a.    Movie file: The minor victim, a white female with brown hair
                approximately 7-10 years old, is naked and laying on her back on a
                bed. The girl’s eyes are somewhat squinted and shut with the girl
                appearing to possibly be under the influence of some sort of drug.
                An adult white male subject is naked and kneeling on the bed,
                positioned between the girl’s legs. The male’s penis is inserted into
                the girl’s anus and is shown penetrating the girl anus during the ten
                second movie file.

                                            5
     2:20-mj-07089-EIL # 1      Page 7 of 13



      b.      Image file: The minor victim, a white female with brown hair
              approximately 7-10 years old, is naked and positioned face down on
              a bed with her legs spread exposing her anus. An adult white male’s
              right hand can be seen touching the girl’s right buttock.

   9. I determined that the IP address, 173.19.168.75, was assigned to the Internet

Service Provider: Mediacom Communications Corp., One Mediacom Way,

Mediacom Park, NY, 10918. On May 28, 2020, I sent a State of Illinois Subpoena

Duces Tecum (SDT) to Mediacom for the IP records maintained by Mediacom,

requesting subscriber information for the user of that IP address: 173.19.168.75, on

the date and time that the suspect account was used to upload the child

pornography files, April 2, 2020, 23:27:03 hrs (UTC).

   10. On June 12, 2020, Mediacom provided the results from the SDT. The results

stated that the IP address, 173.19.168.75, was assigned to subscriber R.W., at 1300

block of Briarcliff Dr., Rantoul, Illinois, in the Central District of Illinois, and

WHITE’s residence. Mediacom further provided an associated phone number for

this subscriber account and noted that the account was currently “active.”

   11. On May 26, 2020 I received a new NCMEC CyberTipline report, #72357109,

stating that the same suspect           user,                   listed under a new

           profile URL of: http://www.                   com/

account ID,                     , had uploaded and distributed, via

              an additional movie/video file containing child pornography to

           user,                                  user                     used IP

address, 173.19.168.75, on May 15, 2020 at 23:25:23 (UTC). This IP address was the


                                         6
     2:20-mj-07089-EIL # 1      Page 8 of 13



same IP address that had been used during the first reported CyberTip incident

that occurred on April 2, 2020. This IP address resolved to Mediacom and was

assigned to R.W. at WHITE’s residence. I reviewed the file and concluded that it

did contain child pornography. A description of this movie file is listed below:

         a.   1vsvz1qvf7q8ko0o87120478_2823507787732861_46812012296315417
              34_n.mp4 - This movie file is approximately 19 seconds in length.
              The movie file shows an adult white male’s penis being pushed and
              rubbed up against a young female’s vagina. The young female is
              laying on her back on what appears to be a bed with her legs pushed
              back towards her chest to expose her vaginal area towards the adult
              male who is using his finger to press his penis against her vagina.
              The young female has dark colored hair and appears to be wearing
              a blue colored dress that has been pushed up exposing and leaving
              her lower half naked. There is audio present in this movie file. A
              young female sounding voice can be heard saying, “I don’t feel
              anything”. An adult male then asks the female, “You don’t feel
              anything?” The young female appears to be prepubescent and
              approximate age of 7-10 years old.

   12.           provided the file name and profile picture for the recently created

                             account. The profile picture file name was listed as:

6xemx206dscoooko92146610_1185988491611883_7184571462538231808_o.jpg.               I

compared this profile picture to the Illinois Secretary of State image on file for

Dwayne L. White’s driver’s license photo and confirmed that it appears to be the

same individual.

   13. On June 17, 2020, United States Magistrate Judge Eric I. Long authorized

the search of WHITE’s residence, his vehicle, and his person. On June 18, 2020,

law enforcement agents executed this warrant.


                                         7
       2:20-mj-07089-EIL # 1        Page 9 of 13



      14. Agents encountered WHITE in the driveway of his residence. After

explaining the nature of investigation, agents transported WHITE from his

residence to the Rantoul police department for further investigation.

      15. Agents advised White of his Miranda rights and he agreed to answer their

questions.

      16. White admitted that he utilized           to search for pornography and

joined various “Groups” that were geared towards adult pornography. He also

admitted using              detailed how he joined groups through that social media

application.

      17. White admitted to having multiple              accounts, describing how

approximately several months ago his account had been shut down by

for violating terms of service. He said he had two accounts that had been shut

down essentially for his sharing images of naked females.

      18. White admitted that the                             account was his prior

account. White admitted that he had been communicating in a                 Group

with another              user that went by the name                 .

      19. White said that each morning he could get access to as many as “300-400”

various images and video of pornography from his access of the “Groups” within

the              application.

      20. White described how he would sometimes click on video links in

              and then those videos would automatically store on his cell phone.

White would later save select files onto his other devices.

                                            8
     2:20-mj-07089-EIL # 1      Page 10 of 13



   21. White stated that for at least the past year but maybe longer he has been

viewing child pornography, through groups on both                and

   22. White admitted that he transferred many of the images/videos of child

pornography from his phone to his laptop. He would then transfer the child

pornography from his laptop computer and save the files onto an 8 gigabyte

external storage device. White said that he deleted many of the images from the

storage device but agreed that there would likely be remnants or artifacts of the

those deleted child pornography files still on device.

   23. White also admitted to saving screen snapshot images from his cell phone

consisting of child pornography. White said these images of child pornography

would be in the “Gallery” section of his cell phone.

   24. White admitted that there were approximately 30 video/movie files of

child pornography and around a dozen image files of child pornography that he

stored on his external storage device.

   25. White said that his home internet was in his father’s name and that the wi-

fi for that internet access was on a secured password protected network. White

said that only he and his father live in the home on Briarcliff and that no one else

had been using his internet service. White stated that his father was not involved

in trafficking child pornography from the residence.

   26. White viewed the sanitized images described in this affidavit and admitted

to having seen and possessed those images before. He said that the first image was

from a video that was approximately 35-40 seconds long. He said he believed that

                                         9
     2:20-mj-07089-EIL # 1       Page 11 of 13



the girl in that video was approximately 10-11 years of age. He admitted that this

video was currently stored on his external storage device. He admitted that he sent

this video to another            user.

   27. White said that after sending the video file to the other              user he

sent an image file of also containing child pornography. White described this

image file depicting a girl that he estimated to be 3-4 years of age and showed that

girl about to be penetrated by an adult male’s penis. White said that he later

deleted this image from his device.

   28. White further described another video he distributed depicting an adult

male attempting to have vaginal sex with a girl that he estimated to be

approximately 3-5 years old. White recalled this second video showed the male

subject ejaculating on the outside of the girl’s vagina. White did not recall the name

of the person that he sent this video file to, but he admitted that he did send it.

White said that he later deleted this video.

   29. White described his child pornography viewing as being driven by

“curiosity” and stated he would get bored with the images and then seek out

additional images. White denied ever being sexually aroused by the child

pornography.

   30. Specially trained digital media analysts examined the external storage

devices seized from White’s residence and located child pornography files on a 16

gigabyte SanDisk USB flash drive that contained a white label with black lettering




                                         10
     2:20-mj-07089-EIL # 1     Page 12 of 13



that stated “DW BACK.” This flash drive was found in White’s room and plugged

into a silver HP laptop computer.

   31. Agents observed in the root of the drive several folders of interest

including: “Xxx 0”, “Xxx 1”, “Xxx 2”, “Xxx 3”, “Xxx 4”, “Xxx 5”, “Xxx 6”, “Xxx

Christy”, “Xxx Young”.

   32. The folder “Xxx Young” contained 10 image files and 3 of these image files

depicted a prepubescent female child engaged in sexual acts with an adult male.

Five of these image files depicted a prepubescent female child lasciviously

displaying her genitals.

   33. In the folder “Xxx 0” agents observed the three video files described in

detail below:

      a.   Name:           VID-20200420-WA0110.mp4
           File Created:   05/15/20 18:51:18

      This 18 second video depicts a prepubescent female child nude from the
      waist down and a lying on a bed with her legs spread. An adult male is
      masturbating and as he begins to ejaculate he inserts his penis into the
      female child’s vagina.

      b.   Name:           VID-20200423-WA0035.mp4
           File Created:   05/15/20 18:51:19

      This 44 second video depicts a nude prepubescent female child lying on a
      bed while an adult male penetrates the female child’s vagina.

      c.        Name:         VID-20200425-WA0014.mp4
                File Created: 05/15/20 18:51:19




                                       11
     2:20-mj-07089-EIL # 1     Page 13 of 13



      This 9 second video depicts a prepubescent female child nude from the
      waist down and a lying on a bed with her legs spread while an adult male
      rubs his penis against the female child’s vagina.

   34. In the folder “Xxx 5,” agents observed the following video file described in

detail below:

           Name:           VID-20200419-WA0158.mp4
           File Created:   05/15/20 18:50:23

      This 5 minute and 59 second video depicts a nude adult female lying on her
      back with her legs spread. A nude prepubescent male child is between the
      adult female’s legs and inserts his penis into her vagina. A second nude
      prepubescent male child also appears for part of the video and the adult
      female masturbates this male child while engaging in sexual intercourse
      with the other male child.

FURTHER AFFIANT SAYETH NAUGHT.


                                           s/ Dwayne Roelfs
                                         ______________________
                                         Dwayne Roelfs, Investigator
                                         Champaign County Sheriff’s Office

Attested to by the affiant in accordance with the requirements of Fed. R. Crim. P.
4.1 by electronic mail and telephone on June 19, 2020.


  s/ Jonathan E. Hawley
______________________________
Jonathan E. Hawley, Magistrate Judge
United States District Court




                                        12
